Citation Nr: 0903833	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-34 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the veteran's 
March 2004 claim for service connection for PTSD.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

The Board construes the veteran's claim as one for service 
connection, and one which encompasses acquired psychiatric 
disorders.  In his March 2004 claim, the veteran requested 
that he be granted service connection for his PTSD.  However, 
in June 2004, when the veteran filled out the formal claim 
form, VA Form 21-526, he wrote that he was claiming "non-
military disabilities, even though I [experienced] some 
personal mental problems while in the service."  Pursuant to 
38 C.F.R. § 3.151(a), a claim by a veteran for pension may be 
considered to be a claim for compensation, and VA will award 
the greater benefit, unless the claimant specifically elects 
the lesser benefit.  In all subsequent correspondence between 
VA and the veteran, including the November 2008 hearing 
before the undersigned Veterans Law Judge, the veteran has 
indicated his desire to pursue a claim for service 
connection.  Consequently, the Board will consider his claim 
as such.

Additionally, at his November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran requested that 
his claim be permitted to encompass an acquired psychiatric 
condition, to include PTSD.  The Board has rephrased the 
claim in accordance with the veteran's request.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Additional development is needed prior to further 
consideration of the veteran's claim.  VA's duty to assist 
includes obtaining service personnel records when necessary 
for making an adequate determination on the claim.  
Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

First, under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In statements dated June 2004, August 2004, and February 
2005, the veteran referenced witnessing a fellow serviceman 
commit suicide as an in-service stressor.  Prior to his 
November 2008 hearing, the veteran had not provided VA with 
sufficient information with which to search for verification 
of the stressor.  However, at his November 2008 hearing, the 
veteran stated that he witnessed the suicide in the summer of 
1976, aboard the U.S.S. Hull.

On remand, the RO should contact the U.S. Army Joint Services 
and Research Center (JSRRC) (formerly known as USASCURR) and 
provide a description of his alleged in-service stressor (the 
witnessing of a suicide aboard the U.S.S. Hull between June 
1976 and August 1976) in order to attempt to verify it.  In 
this case, the veteran was diagnosed with schizoid 
personality in October 1977, while he was in service.  Also, 
VA psychiatric treatment records dated from September 2003 to 
July 2008 reveal medical diagnoses of PTSD and major 
depressive disorder.  Specifically, these diagnoses were made 
by VA clinicians in January 2004, February 2005, April 2005, 
July 2005, September 2005, May 2006, March 2007, May 2007, 
and February 2008.  Most notably, the veteran described 
witnessing a suicide in service to VA clinicians in February 
2005 and May 2007.  Moreover, in February 2005, a VA 
clinician diagnosed the veteran with "Major Depressive 
Disorder, PTSD (military and non military related)."  One 
remaining question is whether there is credible supporting 
evidence that the veteran's alleged in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

Second, pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, the veteran has a current diagnosis of PTSD and 
major depressive disorder, which a VA clinician partially 
related to service in February 2005.  The veteran has also 
provided VA with sufficient information to obtain evidence 
regarding whether he suffered an event, injury or disease in 
service.  Consequently, following VA's attempts to obtain 
evidence of the veteran's alleged stressor, the veteran 
should be provided with a VA examination to determine the 
nature and etiology of his condition(s).

On examination, the examiner is asked to determine whether it 
is at least as likely as not (meaning 50 percent or more 
probable) that the veteran has PTSD attributable to an in-
service stressor.  If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested that the examiner 
also render an opinion as to whether it is at least as likely 
as not that the disorder(s) was incurred in service.  If the 
examiner finds that the psychiatric disorder existed prior to 
the veteran entering service, then he should provide his 
opinion as to whether it was aggravated in service beyond the 
natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC with a request for 
any information, to include unit records, 
morning reports, or military police 
reports, which would assist in verifying 
the alleged in-service stressor, namely, a 
suicide which occurred when a serviceman 
jumped off of the U.S.S. Hull between June 
1976 and August 1976.  If no records are 
available, a negative reply to that effect 
is required.

2.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination, by a psychiatrist, to 
determine the nature and etiology of any 
acquired psychiatric disorder(s), to 
include PTSD.  The claims folder must be 
made available to the examiner for review 
for the examination, and the examination 
report must indicate whether such review 
was accomplished.  All indicated tests and 
studies should be undertaken.  The 
psychiatrist is requested to determine 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the veteran has PTSD attributable to an 
in-service stressor.   If, and only if, 
PTSD is found, the psychiatrist is asked 
to set forth the stressor or stressors 
upon which the diagnosis is based.  The 
psychiatrist should offer a rationale for 
any conclusion in a legible report.

If a diagnosis of a psychiatric disorder 
other than PTSD is made, it is requested 
that the examiner also render an opinion 
as to whether it is at least as likely as 
not that the disorder(s) was incurred in 
service.  If the examiner finds that the 
psychiatric disorder(s) existed prior to 
the veteran entering service, then the 
examiner should provide his opinion as to 
whether it was aggravated in service 
beyond the natural progress of the 
disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion, such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner is asked to discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss the reason.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




